significant index no department of the treasury internal_revenue_service u i re q washington d c tax_exempt_and_government_entities_division feb in re company esop subsidiaries this letter constitutes notice that a waiver of the minimum_funding_standard for the above-named plan for the plan_year ending date has been granted subject_to the condition that the company will make contributions to the plan in amounts sufficient to meet the minimum_funding requirements for the plan for the plan years ending date by date your authorized representative agreed to this condition in a letter dated date if this condition is not satisfied the waiver is retroactively null and void this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of date the company which has done business for over years in the wholesale floral industry is an s_corporation and owned by the esop the company's controlled_group consists of the company and its two wholly owned subsidiaries the company’s hardship is due to several factors the first of which is the increased minimum_required_contribution for the plan the funding were approximately requirements for the ed anc dollar_figure for the plan_year ending year endin plan years ending respectively the funding requirement is approximately a the increased requ ncludes an additional funding charge of approximately dollar_figure tribution for a charge that was not applicable in the prior year the company expects that the minimum_required_contribution for the plan_year ending a will be in the range of them required_contribution the company has also incurred significant increases in its expenses for commercial insurance partly attributable to the aftermath of september combined with these i expenses the company had an unexpected decline in sales of approximately to the company profits of respectively o fiscal_year sa or the includin idiaries experienced a nd dollar_figure for the fiscal years truction by fire of its headquarters and the company’s efforts to endure the combination of increased expenses and reduced sales were significantly h main operating facility lla the company has attempted to service both sales areas from a much smaller operating facility located approximately miles from its headquarters and main operating facility the combined sales for both facilities for the fiscal_year ended an were a million the combined sales for both facilities for the fiscal_year ended headquarters and the year in which the facility was destroyed were approximately we a decrease of dollar_figure ximatel the company’s total sales for all facilities excluding the subsidiaries’ sales for the the company’s fiscal_year ended total sales for all facilities for the fiscal_year ended fell to approximately were approximately dollar_figure a the company sales decrease of appemneiey decrease in combined sales almost entirely of the dollar_figure consisted in order to improve its financial situation the company has changed its management team and taken steps to increase sales and reduce costs the company’s gross_profit has increased and expenses have decreased since the company changed its management team lc -_- assist in its recovery efforts the company has also hired a consultant to the company expects to receive substantial insurance ae from the loss of its property ee the company took a significant step in its recovery efforts by closing on the acquisition of a new property which will serve as the company's combined headquarters and operating has been received through in facility the replacement facility will accommodate the combined operations of both sales areas the replacement facility is in the process of being refurbished to the company's specifications the company expects its headquarters staff to move into the new facility in late with operations commencing in or financial information provided by the company shows that it could have endured the increased required contributions to the plan increases in insurance costs and the decline in sales for had the fire not destroyed is headquarters and main operating facility the fire is a one time event that had a significant impact on the company and the company has taken steps to recover from this hardship given time to get the replacement facility up and running it appears that the company should be able to recover from this hardship liability basis as of soon however the plan is only a hence the waiver for the plan_year ending has been granted subject_to the conditions set forth above funded on a current be your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending a the date of this letter should be entered on schedule b actuarial information that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b this reason we suggest we have sent a copy of this letter to the manager ep classification in to the manager ep compliance unit in _and to your authorized representative pursuant to a power_of_attorney on file in this office if you have any questions concerning this matter please contact sincerely yours wtb agar olaane dollar_figure dovey frestie donna m prestia manager employee_plans actuarial group
